Name: Commission Regulation (EEC) No 1485/89 of 30 May 1989 on securities relating to import licences, issued for the first quarter of 1989, for high-quality beef and veal
 Type: Regulation
 Subject Matter: marketing;  trade policy;  civil law
 Date Published: nan

 31 . 5 . 89 Official Journal of the European Communities No L 147/21 COMMISSION REGULATION (EEC) No 1485/89 of 30 May 1989 on securities relating to import licences, issued for the first quarter of 1989, for high-quality beef and veal Whereas contracts entered into with the abovementioned countries with a view to finding a solution to enable the suspension in question to be lifted have resulted in the issuing of licences pursuant to Regulation (EEC) No 150/89 ; whereas the licences issued could not be used, no such solution having been found ; whereas provision should accordingly be made for the release of the security lodged with a view to obtaining the said licences ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 15 (2) thereof, Having regard to Council Regulation (EEC) No 4075/88 of 19 December 1988 opening a Community tariff quota for high-quality fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 and for products falling within CN codes 020610 95 and 0206 29 91 ('), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 4148/88 (4) lays down detailed rules for the application of the import arrangements provided for in Council Regulations (EEC) No 4075/88 and (EEC) No 4077/88 (5) in the beef and veal sector ;  Whereas Commission Regulation (EEC) No 150/89 of 20 January 1989 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal (6), determines the percentage of quantities applied for in respect of the first quarter of 1 989 which - may be imported ; Whereas Commission Decision 89/15/EEC (7) suspends imports of animals of the bovine species and meat from the United States of America and Canada from 1 January 1989 : HAS ADOPTED THIS REGULATION : Article 1 On application by the parties concerned, securities for import licences issued pursuant to Regulation (EEC) No 1 50/89 shall be released within two months provided that the quantities could not be imported as a result of Decision 89/15/EEC. Applications with supporting documents must be submitted to the competent authority of the Member State in question within one month of the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. (fOJ No L 61 , 4. 3 . 1989, p. 43 . O OJ No L 359, 28 . 12. 1988, p. 4. 0 OJ No L 362, 30 . 12. 1988, p. 42. 0 OJ No L 359, 28 . 12. 1988 , p. 7. H OJ No L 17, 21 . 1 . 1989, p. 44. 0 OJ No L 8, 11 . 1 . 1989, p. 11 .